DETAILED ACTION
Applicant’s arguments, filed 03Jun2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 03Jun2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
               Applicant has newly added claims 7-8 in the response filed which is acknowledged and clear.
            Claims 1-8 are the current claims hereby under examination.
Priority - Maintained
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The following rejection is maintained/modified, which is necessitated by amendment.
Claim Rejections - 35 USC § 103 – Maintained/modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20160058344 A1 - previously cited) in view of Shin (US 20090163855 A1).
	The claims are directed towards a sensor applicator assembly for a continuous glucose monitoring system, the sensor applicator assembly being assembled as a single unitary product in which a sensor module periodically measuring a blood glucose level is preinstalled in an applicator, such that the sensor module is ejected by an operation of the applicator to be attached to a human body, 
wherein the sensor module is configured to allow a separate transmitter, which has a structure separable from the sensor module, to be coupled to be electrically connected to the sensor module to transmit a glucose measurement result to an external device, 
the sensor module comprises a power supplying battery, and the power supplying battery comprised in the sensor module is configured to supply a power to the separate transmitter having the structure separable from the sensor module when the separate transmitter is coupled to the sensor module.
Regarding claim 1, Peterson teaches a sensor applicator assembly for a continuous glucose monitoring system (Abstract), the sensor applicator assembly 200 being assembled as a single unitary product in which a sensor module 800 periodically measuring a blood glucose level is preinstalled in an applicator (Fig. 9, element 200 (sensor applicator assembly)), such that 
Peterson fails to explicitly teach the separate transmitter 724 having a structure separable from the sensor module 800.
Shin teaches a separate transmitter 500 having a structure separable from a sensor module 510 (Paragraph [0049] of Shin and Fig. 5, elements 500 (separate transmitter) and 510 (sensor module) of Shin).
Shin is analogous art as it teaches an analyte monitoring system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Peterson to have the separate transmitter having a structure separable from the sensor module, as taught by Shin. This would have been modified to allow direct connection between the transmitter and sensor module (Paragraph [0049] of Shin). Furthermore, it would merely be combining prior art elements according to known methods to yield predictable results.
Peterson in view of Shin teach the separable transmitter 500 (of Shin) being electrically connected to the sensor module 800 to transmit a glucose measurement result to an external device (Paragraphs [0137] and [0175] of Peterson) the sensor module 800 comprises a power supplying battery 706, and the power supplying battery 706 comprised in the sensor module 800 is configured to supply a power to the separate transmitter 500 having the structure separable from the sensor module 800 when the separate transmitter 724 is coupled to the sensor module 800 (Paragraph [0175] and Fig. 46, element 706 (battery)).
Regarding claim 2, Peterson in view of Shin teach wherein the sensor module 800 includes: a pod 852 and 206” having adhesive tape 600 attached to a bottom end surface thereof (Paragraph [0143] and Fig. 41, elements 206” and 852 (pod) of Peterson) and 600 (adhesive tape) which can be seen in Fig. 23 of Peterson), the adhesive tape 600 allowing the pod 852 and 206” to be attached to the human body when ejected by the applicator (Paragraph [0143] of Peterson), wherein the pod 852 and 206” is provided with a connector terminal to which the transmitter 500 (of Shin) is connectable (Paragraphs [0137] and [0175] of Peterson); a sensor 120 having one end portion disposed within the pod 852 and 206” to protrude downward from the pod 852 and 206” (Fig. 40, element 120 (sensor) – one end portion of the sensor is within the pod protruding downwards of Peterson), wherein the sensor 120 is inserted into the human body to extract body fluid as the pod 852 and 206” being ejected (Paragraph [0129] of Peterson); and a printed circuit board 702 disposed in an internal space of the pod 852 and 206” to be electrically connected to the other end portion of the sensor 120 (Paragraph [0168] and Fig. 46, element 702 (printed circuit board) of Peterson), wherein the connector terminal is connected to the printed circuit board 702 (Paragraph [0175] – the transmitter, radio antenna is coupled to the printed circuit board by a connector terminal in order to operate of Peterson), and the power of the battery 706 is configured to be supplied to the transmitter 500 (of Shin) through the printed circuit board 702 and the connector terminal (Paragraph [0175] of Peterson).   
Regarding claim 3, Peterson in view of Shin teach wherein the sensor module 800 further includes a needle 100 detachably coupled to the pod 852 and 206” (Paragraph [0129] and element 100 (needle) of Peterson), the needle 100 being configured to be inserted into the human body together with the sensor 120 while surrounding one end portion of the sensor 120 (Paragraph [0129] of Peterson), so that the one end portion of the sensor 120 is inserted into the human body in response to the pod 852 and 206” being ejected (Paragraph [0129] of Peterson).
Regarding claim 4,  Peterson in view of Shin teach wherein the pod 852 and 206” includes: a pod base 206” having the adhesive tape 600 attached to a bottom end surface thereof so as to be attachable to the human body (Paragraph [0143] and Fig. 23, element 600 of Peterson); and a pod body 852 coupled to a portion of a top surface of the pod base 206” to surround a portion of a space above the pod base 260” (Paragraph [0166] and Fig. 41, elements 206” and 852 of Peterson), wherein the sensor 120, the battery 706, and the printed circuit board 702 are disposed in an internal space of the pod body 852 (Fig. 41, elements 702 (printed circuit board), battery is within element 700 (electronics module), and element 120 (sensor) of Peterson), the connector terminal is provided on a portion of the pod body 852 (Paragraph [0175] – the connector terminal is attached to the printed circuit board which is inside the pod body of Peterson), and the pod base 206” is configured to allow the transmitter 500 (of Shin) to be seated on and coupled to the top surface (Fig. 40, element 702 (printed circuit board) is on the pod base in which the transmitter of Shin is connected to of Peterson).
Regarding claim 7, Peterson in view of Shin teaches wherein the power supplying battery 706 is disposed in the sensor module 800 (Paragraph [0175] and Fig. 46, element 706 (battery) of Peterson).
Regarding claim 8, Peterson in view of Shin teaches wherein the separate transmitter 500 (of Shin) is configured to be detachable from the sensor module 800 (Paragraph [0049] of Shin and Fig. 5, elements 500 (separate transmitter) and 510 (sensor module) of Shin), and the power supply battery 706 is disposed in the sensor module 800 (Paragraph [0175] and Fig. 46, element 706 (battery) of Peterson).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20160058344 A1 – previously cited) in view of Shin (US 20090163855 A1), as applied to claim 4 above, and further in view of Brister (US 20060020189 A1 – previously cited).
Regarding claim 5, Peterson in view of Shin teach claim 4 as discussed above and Peterson further teaches the sensor including: a sensor probe 120 having one end portion protruding downward from the pod 852 and 206” and the other end portion disposed in an internal space of the pod 852 and 206” (Fig. 40, element 120 (sensor probe) of Peterson); a sensor housing 206 configured to surround a portion of the sensor probe 120 to support the sensor probe 120 (Paragraph [0135], Fig. 14, elements 206 (sensor housing) and 120 (sensor probe) of Peterson).
Peterson in view of Shin fail to teach a rubber block coupled to the sensor housing, such that the other end portion of the sensor probe extends through the rubber block; and an elastic contact inserted into the rubber block, such that the other end portion of the sensor probe extends through the elastic contact, with one end portion of the elastic contact being in elastic contact with the printed circuit board, wherein the sensor probe is electrically connected to the printed circuit board via the elastic contact. 
Brister teaches, a rubber block coupled to a sensor housing, such that the other end portion of a sensor probe 32 extends through the rubber block 26 (Paragraphs [0106], [0207] and Figs. 3-4, 11A-B & 12A-B, element 26 (rubber block) and 32 (sensor probe) of Brister); and an elastic contact 28 inserted into the rubber block 26, such that the other end portion of the sensor probe 32 extends through the elastic contact (Paragraph [0106] and Fig. 11B, element 26 (rubber block), 28 (elastic contact), and 32 (sensor probe) of Brister), with one end portion of the elastic contact 28 being in elastic contact with a printed circuit board (Paragraphs [0092] and [0093] of Brister), wherein the sensor probe 32 is electrically connected to the printed circuit board via the elastic contact 28 (Paragraphs [0092] and [0093] of Brister). 
It would have been obvious to one having ordinary skill in the art to modify the system of Peterson in view of Shin to include rubber block and an elastic contact in which the sensor extends through and one portion being connected to the printed circuit board, as taught by Brister since such a modification would amount to applying a known technique (i.e. as taught by Peterson) to improve similar devices (i.e. as taught by Brister) in the same way by providing a mounting unit that is designed to maintain the integrity of the sensor in the host so as to reduce or eliminate translation of motion between the mounting unit, the host and/or the sensor (Paragraph [0090] of Brister).
Regarding claim 6, Peterson in view of Shin and Brister teach the needle 100 is shaped as a hollow pipe extending from the sensor housing 206 in a top-bottom direction and surrounding an external space of the one end portion of the sensor probe 120 (Paragraph [0126] and Fig. 40, element 120 (sensor probe) of Peterson), and the needle 100 is provided with a needle head on top end portion thereof (Fig. 4, element 100 – the needle head is the part of the needle that is inside the pod body of Peterson), and the sensor housing 206 and the needle head are provided with a guide recess and a guide protrusion (Paragraphs [0144]-[0145], Fig. 14A, elements 270a (sensor guide) and 244 (housing guide) – There will be a recess in order for the guides to be inserted of Peterson), the guide protrusion being inserted into the guide recess to guide a coupling position of the sensor housing and the needle head (Paragraphs [0144]-[0145] of Peterson).
Response to Arguments
Claim Objections
Applicant has amended the claim language to overcome the claim objections. Therefore, the claim objections are withdrawn.
35 U.S.C. 112(b) Rejections
Applicant has amended the claim language to overcome 35 U.S.C. 112(b) rejections. Therefore, the 35 U.S.C. 112(b) rejections are withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            





/RENE T TOWA/            Primary Examiner, Art Unit 3791